Title: To George Washington from Colonel Gamaliel Bradford, 12 July 1779
From: Bradford, Gamaliel
To: Washington, George


        
          Sir,
          Westpoint July 12th 1779.
        
        As the Officers & Soldiers of my Regiment are in great want of the gratuity, granted to them by the Massachusetts State, They are very desirous that Lieutt Peterson should go for that purpose to Boston. If your Excellency thinks it consistent, I would humbly request, that Lieutt Peterson might be granted leave of absence for four Weeks, for the above purpose. I am your Excellency’s most Obedt & very hble Servt
        
          Gaml Bradford Colo.
        
      